DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 04/22/2019. Claims 1-8 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Regarding the Information Disclosure Statement submitted on 04/22/2019, the NPL entry has been annotated by the examiner with the December 13, 2018 date. The rest of the entries on the Information Disclosure Statement submitted on 04/22/2019 are correctly listed and are being considered by the examiner.
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The closest prior art of record is Jackson et al. (US 2012/0059535 A1), hereinafter Jackson.
Regarding claim 1:
Jackson discloses the following limitations:
“A method for assisting in the piloting of an aircraft in order to observe a required time of arrival at a waypoint during a flight of the aircraft according to a predetermined flight plan.” (See at least Jackson ¶¶ 20, 22-23, 25, 57, 59, and FIG. 1-2 and 5, which disclose speed profiles for a flight plan of an aircraft. These profiles include information about a required time of arrival at a waypoint to ensure that an aircraft reaches the waypoint when required.)
“this flight plan comprising a nominal speed profile of the aircraft comprising at least two distinct flight segments for each of which there are defined a nominal 
“the method comprising the following steps implemented by a processing unit of a flight management computer of the aircraft: a) determination of an effective speed profile of the aircraft, this effective speed profile comprising flight segments similar to those of the nominal speed profile.” (See at least Jackson ¶¶ 9 and 50, which disclose the determination of a “new speed profile” based on a default speed pad or a revised speed pad, which is used to ensure that an aircraft reaches a waypoint at a required time of arrival. The determined “new speed profile” reads on the “effective speed profile” recited in the claim limitation.)
“b) controlling of a guidance computer of the aircraft to guide the aircraft according to the effective speed profile determined in the step a).” (See at least Jackson ¶¶ 9, 25, and 28-29, which disclose controlling the navigation of an aircraft according to a flight plan that is created to achieve a required time of arrival.)
None of the references in the prior art of record taken together or in combination discloses the following limitations of claim 1:
“said determination comprising the following substeps: a3) computation, for each segment of the nominal speed profile, of a corrective term corresponding to a product of a correction coefficient by a difference between one of the maximum speed or the minimum speed defined for this segment and the nominal speed 
“and a4) computation, for each segment of the effective speed profile, of a setpoint speed equal to a sum of the nominal speed defined for a corresponding segment of the nominal speed profile and of the corrective term computed for the corresponding segment of the nominal speed profile.”
Regarding claim 7:
Jackson discloses the following limitations:
“A system for assisting in a piloting of an aircraft in order to observe a required time of arrival at a waypoint during a flight of the aircraft according to a predetermined flight plan.” (See at least Jackson ¶¶ 20, 22-23, 25, 57, 59, and FIG. 1-2 and 5, which disclose speed profiles for a flight plan of an aircraft. These profiles include information about a required time of arrival at a waypoint to ensure that an aircraft reaches the waypoint when required.)
“this flight plan comprising a nominal speed profile of the aircraft comprising at least two distinct flight segments for each of which there are defined a nominal flight speed, a maximum flight speed and a minimum flight speed of the aircraft.” (See at least Jackson ¶¶ 20, 23, 57, 59, and FIG. 1-2 and 5, which disclose speed profiles for an aircraft that each include several segments with a nominal speed, maximum speed envelope, and minimum speed envelope.)
“the system comprising: a flight management computer which comprises a processing unit configured to determine an effective speed profile of the aircraft, this effective speed profile comprising flight segments similar to those of the nominal speed profile.” (See at least Jackson ¶¶ 11 and 50, which disclose the “new speed profile” based on a default speed pad or a revised speed pad, which is used to ensure that an aircraft reaches a waypoint at a required time of arrival. The determined “new speed profile” reads on the “effective speed profile” recited in the claim limitation.)
“a guidance computer of the aircraft configured to guide the aircraft according to the effective speed profile determined by the processing unit of the flight management computer.” (See at least Jackson ¶¶ 9, 11, 25, and 28-29, which disclose controlling the navigation of an aircraft according to a flight plan that is created to achieve a required time of arrival.)
None of the references in the prior art of record taken together or in combination discloses the following limitations of claim 7:
“said determination of the effective speed profile comprising: a computation, for each segment of the nominal speed profile, of a corrective term corresponding to a product of a correction coefficient by a difference between one of the maximum flight speed or the minimum flight speed defined for this segment and the nominal flight speed corresponding to this segment, the correction coefficient being a correction coefficient common to all segments of the nominal speed profile.”
“and a computation, for each segment of the effective speed profile, of a setpoint speed equal to a sum of the nominal flight speed defined for the corresponding segment of the nominal speed profile and of the corrective term computed for a corresponding segment of the nominal speed profile.”
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention, Applicant’s invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662